Citation Nr: 1400015	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-41 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of an old right acromioclavicular (AC) joint separation with degenerative arthritic changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955 and from July 1977 to August 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, granted a 40 percent evaluation for the service-connected right shoulder disability effective November 5, 2007.  Jurisdiction over the claims file is currently held by the RO in Montgomery, Alabama.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability manifests significant painful limitation of motion without ankylosis or fibrous union, nonunion, or loss of head of the humerus.  

2.  The Veteran's global right rotator cuff tears and full tear of the right long head biceps tendon most nearly approximate a severe muscle injury of the bicep.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for residuals of an old right AC joint separation with degenerative arthritic changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5200-03 (2013).

2.  The criteria for a separate 40 percent, but not higher, for right rotator cuff and bicep tears are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5305.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of an old right AC separation with degenerative arthritic changes was granted in an April 1981 rating decision.  An initial 20 percent evaluation was assigned effective January 26, 1981.  The August 2008 rating decision on appeal granted an increased 40 percent evaluation effective November 5, 2007.  The Veteran contends that a higher rating is warranted as his right shoulder is productive of severe constant pain that prevents him from sleeping and causes reduced strength and motion.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right shoulder disability is currently rated as 40 percent disabling under Diagnostic Code 5201 pertaining to limited motion of the arm.  This is the maximum evaluation possible for the major (i.e. dominant) arm under this diagnostic code and is assigned for limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the Veteran is currently in receipt of the highest possible rating based on limitation of motion, an increased rating is not possible under Diagnostic Code 5201.  

Ratings in excess of 40 percent are possible under the other criteria for evaluating the shoulder and arm; however, the Board finds that these criteria are inapplicable to the current case.  The Veteran's VA primary care physician identified a possible frozen shoulder in August 2012, but the Veteran has consistently manifested the ability to move his arm at all physical examinations conducted throughout the claims period.  The September 2013 VA examiner also specifically found that the right shoulder was not ankylosed.  The Board notes that the Veteran has manifested significant limitation of motion of the right arm with severe pain and functional limitations.  While VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, the Board cannot conclude that the Veteran's right shoulder disability most nearly approximates ankylosis when he clearly has retained some useful motion of the right shoulder and the joint is not ankylosed.  

A rating in excess of 40 percent is also not warranted based on impairment of the humerus, clavicle, or scapula.  The Veteran's disability includes some involvement of the humerus head; an October 2006 MRI performed at the Birmingham VA Medical Center (VAMC) demonstrated a Hill-Sachs deformity with severe degenerative changes of the humeral head (associated with dislocation of the shoulder joint).  The same deformity and history of dislocation were noted upon VA examinations in April 2007 and July 2008.  However, Diagnostic Code 5202 pertaining to impairment of the humerus only provides for a maximum 30 percent evaluation for recurrent dislocations of the dominant arm.  The September 2013 VA examiner also found that there was no history of recurrent dislocations of the right shoulder.  In any event, the Veteran is currently in receipt of a higher 40 percent evaluation based on limitation of motion.  Furthermore, there is no competent evidence of fibrous union, nonunion, or loss of head of the humerus to allow for a rating in excess of 40 percent under Diagnostic Code 5202.  Regarding Diagnostic Code 5203 and impairment of the clavicle or scapula, the highest rating possible is 20 percent based on dislocation of the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  Again, the Veteran is currently assigned a higher 40 percent evaluation and an increased rating is not possible based on impairment of the clavicle or scapula.  

The Board has also considered whether a separate rating is warranted for other manifestations of the service-connected shoulder disability.  In the October 2009 substantive appeal, the Veteran reported that his disability resulted in neurological impairment of the right upper extremity and a numb right hand.  Such symptoms are separate and distinct from the criteria contemplated by Diagnostic Code 5201 and the other criteria for rating orthopedic impairment of the shoulder and arm.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (noting that separate ratings may be assigned for different manifestations due to a single injury).  In this case, the Board finds that a separate rating is not warranted for neurological impairment from the service-connected shoulder disability.  

The record documents only a few complaints of neurological deficits in the right upper extremity.  In October 2009, the Veteran complained of a "numb right hand" associated with his right shoulder disability, and similar reports were made to his VA primary care doctor in January 2010 when he complained of radiating pain down the right arm and finger numbness.  Neurological examination at that time was normal with intact sensation to light touch.  The Veteran manifested decreased strength and weakness of the arm, but these findings have consistently been attributed to his shoulder arthritis and disuse.  None of the VA examiners identified any neurological impairment of the right arm and the Veteran's treatment records and personal statements do not record any other neurological complaints.  The Board has considered the Veteran's two instances of complaints of radiating pain and hand numbness, but finds that the objective medical evidence against a neurological disability is more persuasive.  
While a separate rating is not appropriate for neurological impairment, the Board has determined that a separate rating is warranted for the Veteran's right shoulder rotator cuff tears, rated by analogy to a muscle injury.  The October 2006 MRI showed complete tears of the infraspinatus and supraspinatus tendons associated with severe muscle atrophy.  The Veteran also had a partial tear of the subscapularis tendon and a full tear of the long head biceps tendon.  The April 2007, July 2008, and September 2013 VA examiners all identified rotator cuff pathology and the July 2008 VA examiner characterized the condition as a massive global tear of the right rotator cuff.  Similarly, the April 2007 VA examiner found that the entire superior and anterior half of the rotator cuff was separated, torn, retracted, and essentially nonfunctioning.  

The criteria for rating orthopedic disabilities of the shoulder and arm do not contain any diagnostic codes specifically pertaining to the rotator cuff.  In addition, the symptomatology manifested by the rotator cuff tears is separate and distinct from the degenerative changes and limitation of motion contemplated by Diagnostic Code 5201 and is clearly a residual of the service-connected AC joint separation.  The Board finds that the Veteran's rotator cuff tears are appropriately rated by analogy to muscle injuries of the shoulder girdle and arm under 38 C.F.R. § 4.73.  Although the evidence establishes that the Veteran experiences complete and partial tears of several tendons of the right shoulder (including the infraspinatus, supraspinatus, subscapularis, and bicep tendons), 38 C.F.R. § 4.55(d) provides that the combined evaluation of muscle groups acting upon a single unanklylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  Thus, in this case, the Board cannot assign separate ratings for each muscle group affected by the rotator cuff tears if the combined evaluation of the ratings is higher than the evaluation assigned for unfavorable ankylosis of the dominant shoulder.  

The muscle groups affected by the Veteran's right rotator cuff tears are muscle group IV (infraspinatus, supraspinatus, and subscapularis) and muscle group V (biceps).  See 38 C.F.R. § 4.73, Diagnostic Codes 5304-05.  As the Veteran's disability does not contemplate involvement of muscle groups I and II, the combined evaluation under Diagnostic Code 5304 and 5305 cannot exceed 50 percent, i.e. the rating provided for unfavorable ankylosis of the major shoulder under Diagnostic Code 5200.  The Veteran has manifested complete tears of three shoulder tendons with severe muscle atrophy and the Board finds that these tears most nearly approximate severe injuries of muscle groups IV and V under Diagnostic Codes 5304 and 5305.  See 38 C.F.R. §§ 4.56, 4.73.  Diagnostic Code 5304 provides for a maximum 30 percent evaluation for severe injuries to major muscle group IV and Diagnostic Code 5305 provides for a maximum 40 percent evaluation for severe injuries to major muscle group V.  The combined rating of both disability ratings is 60 percent under 38 C.F.R. § 4.25 (the Combined Ratings Table) and therefore exceeds the 50 percent rating for unfavorable ankylosis of the dominant shoulder.  The Board concludes that a single separate 40 percent evaluation under Diagnostic Code 5305 for a severe injury to muscle group V (representing the higher of the two possible evaluations) is appropriate to rate the Veteran's right rotator cuff tears.  38 C.F.R. § 4.7 (where there is a question of which two evaluations shall be applied, the higher evaluation will be assigned).  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of a right AC separation with degenerative arthritic changes are manifested by symptoms such as severely reduced limitation of motion and global rotator cuff tears.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected right shoulder disability.  He is not in receipt of Social Security disability benefits, and while he is not working, he has not stated that he is unable to work due to his shoulder condition.  The September 2013 VA examiner also specifically found that the Veteran's right shoulder did not impact his ability to work.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected right shoulder disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a February 2008 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not reported receiving any private treatment for the service-connected shoulder disability, and in a February 2008 statement specifically noted that all his medical treatment was provided by the Birmingham VAMC.  Additionally, the Veteran was provided proper VA examinations in April 2007, July 2008, and September 2013 to determine the current severity of his service-connected disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 40 percent for orthopedic residuals of an old right AC joint separation with degenerative arthritic changes is denied. 

Entitlement to a separate 40 percent rating, but not higher, for right rotator cuff and bicep tears as residuals of an old right AC joint separation is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


